Beasley, Judge,
concurring specially.
I concur for this reason. There is in Georgia no separate crime of “theft of a vehicle” as such. There used to be, but it was repealed by Ga. L. 1981, p. 1576, § 2, eff. July 1, 1981. The “possession of firearm” statute was substantially changed in 1986 and 1987. We must assume the legislature knew, when it made these revisions but did not change the “theft of a vehicle” language, that the. separate crime was no longer in existence as a distinctly described crime and that instead, theft of a vehicle was subsumed under all the “by” provisions in the Code on theft. That is to say, there is no such thing as “theft of a vehicle” in legal terminology, according to Georgia’s statutory scheme. The crime in statutory parlance would be “theft (of a vehicle) by taking” (OCGA § 16-8-2), or “theft (of a vehicle) by deception” (OCGA § 16-8-3), or “theft (of a vehicle) by conversion” (OCGA § 16-8-4), and so on.
Thus, very clearly, the statutory language “theft of a vehicle” embraces all the Code sections which specify the methods of theft. Receiving is one of those methods. The vehicle is merely the object.